ACCEPTED
                                                                           14-14-00825-CV
                                                           FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                       5/4/2015 2:29:02 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                        NO. 14-14-00825-CV

                  IN THE COURT OF APPEALS          FILED IN
                                            14th COURT OF APPEALS
                FOURTEENTH JUDICIAL DISTRICT HOUSTON, TEXAS
                       at Houston, Texas     5/4/2015 2:29:02 PM
                                                   CHRISTOPHER A. PRINE
                                                          Clerk

          INWOOD FOREST COMMUNITY ASSOCIATION,
                        Appellants
                            v.
                 TOAN VAN NGUYEN, ET AL,
                         Appellees


               FROM THE 165TH JUDICIAL DISTRICT
                  OF HARRIS COUNTY, TEXAS
                    HON. ELIZABETH RAY


      APPELLEES’ JOINT SECOND UNOPPOSED MOTION FOR
        EXTENSION OF TIME TO FILE APPELLEES’ BRIEF




Susan C. Norman                    Sandra Roach Godfrey
Attorney at Law                    Attorney at Law
State Bar Number 15083020          TBN: 24009079
P.O. Box 52518                     P. O. Box 6065
Houston, Texas 77052               Katy, Texas 77491
713-882-2066                       Phone: 713-963-9600
281-605-1822 (Fax)                 Fax: 713-481-8458
suenorman@suenormanlaw.com         sandragodfrey@msattys.net
Attorney for Appellees,            Attorney for Appellee
Alma Jean Dooling, et al           Elio Arce


                  ORAL ARGUMENT REQUESTED
TO THE HONORABLE JUSTICES OF THE COURT:

      Come now, Appellee Arce and Appellees Dooling, et al, who jointly file this

second unopposed motion to extend time to file the brief of Appellees and would

respectfully show the Court as follows:

                          I. MOTION IS UNOPPOSED

1.    Appellant does not oppose this motion, having requested and been granted,

extensions, for reasons including that the Clerk’s Record was incomplete. The

Clerk’s Record is still incomplete; multiple documents timely requested by Appellees

were not included in Clerk’ Records filed.         Appellees’ counsel has been in

communication with the Clerk’s office regarding the record and items to be included.

2.    The brief of Appellees Arce and of Dooling, et al, is due in this Court on May

4, 2015.

3.    Appellees jointly seek a thirty-day extension of time until June 3, 2014, to file

Appellees, Arce and Dooling, et al, Appellees’ Brief.

4.    The following grounds show good cause for an extension of time to file

Appellees’ brief. Appellees would show that in addition to the foregoing matters in

connection with this appeal, Appellee, Arce’s, counsel has been or is presently

involved in the following matters:

      a.    Preparation for and appearance for trial set for May 4, 2015, in Cause
      No. 14-CV-0930; 3G Fishing Charters, LLC vs. GYB Investors LLC; In the
      56th District Court of Galveston County, Texas; total thirty-five (35) witnesses


                                          2
      with depositions being taken in early March, and three experts, with expert
      depositions taken week of March 24-27; Mediation took place on May 1,
      2015, case did not settle; case re-set on May 4, 2015, for trial after discovery
      matters required new expert depositions.

      b.    Coordinating plaintiff’s representation with local Boston counsel in CA
      No. 13-2528A; Bernard Maloof, et al vs. Maryanne Deveau, in
      Commonwealth of Massachusetts, Suffolk Superior Court; coordinating
      depositions and mediation.

5.    Counsel for Dooling, et al, has been assisting with preparation of 3G Fishing

Charters matter.

7.    This motion for extension of time is not filed for the purpose of delay, but to

allow counsel adequate time to prepare Appellees’ Brief.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellee Elio Arce and

Appellees Dooling, et al, respectfully request that the deadline for filing Appellees’

Brief be extended to and including June 3, 2015.

                                       Respectfully submitted,

   /S/ Susan C. Norman                          /S/ Sandra Roach Godfrey
 Susan C. Norman                              Sandra Roach Godfrey
Attorney at Law                               Attorney at Law
State Bar Number 15083020                     TBN: 24009079
P.O. Box 52518                                P. O. Box 6065
Houston, Texas 77052                          Katy, Texas 77491
713-882-2066                                  Phone: 713-963-9600
281-605-1822 (Fax)                            Fax: 713-481-8458
suenorman@suenormanlaw.com                    sandragodfrey@msattys.net
Attorney for Appellees,                       Attorney for Appellee
Alma Jean Dooling, et al                      Elio Arce


                                          3
                     CERTIFICATE OF CONFERENCE

       In accordance with Rule 10.1 of the Texas Rules of Appellate Procedure, I
certify that I spoke with or communicated with opposing counsel for Appellant,
regarding this motion, and he is unopposed, and counsel for other Appellees are
unopposed.
                                              /S/ Susan C. Norman


                     CERTIFICATE OF COMPLIANCE

       I hereby certify that Appellant the word count in this document is 373 words
and it complies with the Texas Rules of Appellate Procedure. This motion is not a
brief.
                                                 /S/ Susan C. Norman


                         CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this document has been served on the
following lead counsel on May 4, 2015, pursuant to Rule 9.5, Texas Rules of
Appellate Procedure in the manner set forth below:

Dylan B. Russell                                   Sandra Roach Godfrey
Hoover Slovacek                                    The Godfrey Law Firm
Counsel for Plaintiff                              Counsel for Elio Arce
via email to russell@hooverslovacek.com          to sandragodfrey@msattys.net


Steven D. Poock                             Thomas Sanders
Attorney at Law                             Attorney at Law
Counsel for Robert Burchfield               Counsel for Dorothy Burchfield
via email to spoock@juno.com          via email to tcsanders76@windstream.net


                                         /S/ Susan C. Norman
                                        Susan C. Norman




                                        4